                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

JOSH HICKS, Individually and on Behalf of
All Others Similarly Situated,
                                                                        8:20CV510
                       Plaintiff,
                                                                          ORDER
       vs.

HAWKINS CONSTRUCTION COMPANY,

                       Defendant.


       This matter comes before the court after a review of the docket and pursuant to NECivR
41.2, which states in relevant part: “At any time, a case not being prosecuted with reasonable
diligence may be dismissed for lack of prosecution.”
       On February 8, 2021, the parties filed a joint motion to stay all deadlines for a period of
thirty days, representing to the Court that they anticipated settling this case. (Filing No. 10). On
February 9, the Court granted the parties’ motion and ordered the parties to file a stipulation for
dismissal or, if they did not settle the case, to contact the Court to request a scheduling
conference on or before March 11. (Filing No. 11). On March 11, the parties filed a joint
motion asking for a “brief extension” in order to finalize and execute necessary documents,
which the Court granted, extending the deadline to March 25. (Filing No. 12). Between March
25 and May 7, the Court granted the parties’ four additional joint requests to extend the
deadline—extending the deadline to May 20—and notified the parties’ that no further extension
would be granted without the parties’ first requesting a telephone conference. (Filing Nos. 14-
21). On the May 20 deadline, the parties requested a telephone conference due to “difficulties”
that emerged “which have delayed the settlement process and created uncertainty for the parties.”
(Filing No. 22).
       The Court held a telephone conference with counsel on May 25. The Court extended the
deadline for the parties to file a joint stipulation for dismissal to June 15. The Court further
ordered that “If a stipulation of dismissal is not filed on or before June 15, 2021, the parties shall
file a Rule 26(f) Meeting Report.” (Filing No. 25). On June 10, the parties requested another
telephone conference with the Court to discuss the delay in settlement. During the conference,
the Court once again ordered the parties to file a joint stipulation for dismissal or a Rule 26(f)
Report on or before June 30, 2021. To date, the parties have done neither and have filed nothing
further in this case. Plaintiff either needs to prosecute his case or this case must be dismissed.
Accordingly,


       IT IS ORDERED:
   1. On or before July 28, 2021, the parties shall either file a stipulation of dismissal that
       complies with Fed. R. Civ. P. 41(a)(1) or a jointly prepared Rule 26(f) Report if no
       settlement has been reached.
   2. Failure to comply with paragraph (1) will result in an order of dismissal for failure to
       prosecute and failure to comply with this Court’s orders, without further notice.


       Dated this 14th day of July, 2021.

                                                    BY THE COURT:

                                                    s/Michael D. Nelson
                                                    United States Magistrate Judge
